Citation Nr: 1804898	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-23 129	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of multiple sclerosis, to include left foot drop, dizziness, voiding dysfunction, mild swallowing difficulties, and photophobia.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the appeal presently rests with the RO in Nashville, Tennessee.

The underlying issue in this matter is an increased rating for service-connected multiple sclerosis with left foot drop.  In December 2016, a rating decision granted service connection for dizziness, voiding dysfunction, mild swallowing difficulties, and photophobia, all secondary to service-connected multiple sclerosis.  The statutory methods of rating residuals of multiple sclerosis require the Board to rate ascertainable residuals of that disability.  See 38 C.F.R. § 4.124a, DC 8018, Note 1 (2017).  In light of this, the Board has characterized the issue on appeal as a single issue, to include increased ratings for all associated residuals of multiple sclerosis.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is of record.

During the hearing before the Board, the Veteran testified that he was hospitalized for treatment for his multiple sclerosis.  However, it does nto appear that the RO has ever considered whether the Veteran may be entitled to benefits under 38 C.F.R. § 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Inasmuch as the Board regrets further delay in the adjudication of this appeal, a remand is necessary.  

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwisnki, 1 Vet. App. 589 (1991).  When a claimant asserts that the severity of a disability has worsened since the most recent VA examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran's most recent VA examination occurred in November 2016.  In his July 2017 hearing, the Veteran testified that his residuals of multiple sclerosis had, in fact, worsened since that examination.  He also asserted that he had developed new residuals, to include temporomandibular joint disorder (TMJ).  The Veteran explicitly requested that a new examination be scheduled.  As such, the Board will remand the claim so that a neurologist may evaluate the Veteran's multiple sclerosis and residuals thereof.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  Any outstanding VA treatment records should be associated with the claims file, if they exist.

2. Schedule the Veteran for a VA examination with a neurologist or other specialist who treats multiple sclerosis.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran, to include taking a history of any symptoms experienced since his most recent examination.  The examiner is reminded that the Veteran is competent to report observable symptoms of his disability.  The examiner should them provide a detailed description of the Veteran's various residuals of multiple sclerosis, to include his left foot drop, dizziness, voiding dysfunction, mild swallowing difficulties, and photophobia.  The examiner should also state whether the Veteran experiences any other or new residual symptoms of multiple sclerosis, to include TMJ.  If the examiner finds that the Veteran's TMJ is not secondary to his multiple sclerosis, he or she should provide an explanation as to why this is so.  

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



